Citation Nr: 1205297	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to initial rating higher than 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.  His awards and decorations include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia that granted service connection for PTSD and assigned an initial rating of 30 percent disabling.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2011; a transcript of that hearing is of record.  During the hearing the Veteran submitted additional VA and private treatment records for inclusion in the file, with a waiver of initial RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The Veteran's last VA psychiatric examination was performed in July 2006.  In his testimony the Veteran asserted his PTSD symptoms have significantly worsened, and VA and private treatment notes appear to corroborate that the Veteran's symptoms have worsened since the last examination.  


The Veteran also testified that he continues to receive VA mental health treatment.  The most recent VA treatment records associated with the file date from April 2009.  The RO should obtain outstanding VA treatment records and associate those records with the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be asked to identify any places at which he has received non-VA treatment for PTSD since March 2010, (including Vet Center treatment) and if he received any additional VA treatment for PTSD since April 2009.  Copies of the records of any identified treatment then should be sought.  

2.  Next, the Veteran should be afforded an examination by an examiner with appropriate expertise to assess the current severity of his service-connected PTSD.  The claims folders should be made available to and reviewed by the examiner.

All findings should be reported in detail, and the examiner should provide an opinion regarding the social and occupational impairment caused by the PTSD.

The supporting rationale for all opinions expressed should be provided in the report.

3.  Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law also requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


